DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, 15-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Khatuntsev (EP3436843). 
As to claim 1, Khatuntsev discloses a method of operation of a laser receiver (FIGS. 1-3, 4A-4C, 6; paragraphs [0024]-[0031]), comprising: 
receiving and reflecting an initial laser pulse from a laser transmitter by a first reflective surface of the laser receiver to produce a first reflected laser pulse (FIGS. 1-3, 4A-4C; paragraphs [0024]-[0027]); 
detecting a first double reflected laser pulse at a photo detection unit of the laser receiver, the first double reflected laser pulse produced as a result of the first reflected laser pulse reflecting off a reflective surface of the laser transmitter (FIGS. 1-3; paragraphs [0024]-[0027]; implicit, reflective surfaced, also paragraph [0007], “configuring both the transmitter and receiver with certain reflective surfaces … using a double-reflected modulated signal”); 
receiving and reflecting the initial laser pulse by a second reflective surface of the laser receiver to produce a second reflected laser pulse (FIGS. 1-3; paragraphs [0024]-[0027]; implicit, reflective surfaced, also paragraph [0007], “configuring both the transmitter and receiver with certain reflective surfaces … using a double-reflected modulated signal”); 
detecting a second double reflected laser pulse at the photo detection unit of the laser receiver, the second double reflected laser pulse produced as a result of the second reflected laser pulse reflecting off the reflective surface of the laser transmitter (FIGS. 1-3; paragraphs [0024]-[0027]; implicit, reflective surfaced, also paragraph [0007], “configuring both the transmitter and receiver with certain reflective surfaces … using a double-reflected modulated signal”); and 
determining an azimuth angle associated with the laser receiver based on the first double reflected laser pulse and the second double reflected laser pulse (paragraphs [0027]-[0031]). 
As to claim 2, Khatuntsev further discloses that determining an azimuth angle associated with the laser receiver based on the first double reflected laser pulse and the second double reflected laser pulse comprises: 
determining a phase difference between the first double reflected laser pulse and the second double reflected laser pulse (paragraph [0007], final sentence; paragraphs [0033]-[0039]). 
As to claim 3, Khatuntsev further discloses: 
detecting the initial laser pulse at the photo detection unit of the laser receiver, 
wherein the initial laser pulse is received and reflected by the first reflective surface of the laser receiver prior to the photo detection unit detecting the initial laser pulse, and the initial laser pulse is received and reflected by the second reflective surface of the laser receiver after the photo detection unit detects the initial laser pulse (paragraphs [0008], [0032], e.g., “using multiple signal reflections”, “at least one reference subcarrier (0 phase) and at least one full circle subcarrier (1X phase)”). 
As to claim 4, Khatuntsev further discloses that the initial laser pulse from the laser transmitter is modulated with a plurality of modulated subcarriers with interlocked phases by the laser transmitter to transmit a horizontal angle associated with the laser receiver (paragraphs [0008], [0032], e.g., “using multiple signal reflections”, “at least one reference subcarrier (0 phase) and at least one full circle subcarrier (1X phase)”; paragraphs [0024]-[0027]; paragraph [0034] essentially describes the condition where the phases are interlocked). 
As to claim 6, Khatuntsev further discloses that the initial laser pulse from the laser transmitter is modulated with the plurality of modulated subcarriers by the laser transmitter to transmit additional data associated with the laser transmitter (paragraphs [0026], [0031]-[0036]). 
As to claim 8, Khatuntsev discloses a laser receiver (FIG. 1; FIG. 5; paragraph [0037]), comprising: 
a photo detection unit (FIG. 1, reference number 145; paragraphs [0024], [0037]); and 
at least one reflective surface each having a center point positioned to be offset from a center point of the photo detection unit (FIG. 1, reference numbers 150-1, 150-2, 150-3; paragraphs [0024]-[0027]). 
As to claim 9, Khatuntsev further discloses that the at least one reflective surface comprises a first reflective surface and a second reflective surface positioned on opposite sides of a plane intersecting a center of the photo detection unit (FIG. 1, reference numbers 150-1, 150-2, 150-3; paragraphs [0024]-[0027]; the plane intersecting a center of the photo detection unit contains the line segment marking the common boundary of reflecting surfaces 150-1 and 150-3, for example). 
As to claim 10, Khatuntsev further discloses that the first reflective surface and the second reflective surface are symmetrically positioned with respect to the plane (FIG. 1, reference numbers 150-1, 150-2, 150-3; paragraphs [0024]-[0027]; the plane intersecting a center of the photo detection unit contains the line segment marking the common boundary of reflecting surfaces 150-1 and 150-3, for example, and considering 150-1 and 150-3 as respectively the first and second reflective surfaces (or vice versa)). 
As to claim 11, Khatuntsev further discloses that the plane is normal to a surface of the photo detection unit (this is merely an obvious design choice, looking at FIG. 1). 
As to claim 15, Khatuntsev discloses a method of operation of a laser transmitter (FIG. 6), comprising: 
projecting an initial laser pulse towards a laser receiver modulated with an instant angle of laser rotation (paragraph [0006], angle based modulation; paragraph [0007], “laser transmitter projects …”); 
receiving and reflecting a first reflected laser pulse by a reflective surface of the laser transmitter to produce a first double reflected laser pulse (FIGS. 1-3; paragraphs [0024]-[0027]; implicit, reflective surfaced, also paragraph [0007], “configuring both the transmitter and receiver with certain reflective surfaces … using a double-reflected modulated signal”); and 
receiving and reflecting a second reflected laser pulse by the reflective surface of the laser transmitter to produce a second double reflected laser pulse (FIGS. 1-3; paragraphs [0024]-[0027]; implicit, reflective surfaced, also paragraph [0007], “configuring both the transmitter and receiver with certain reflective surfaces … using a double-reflected modulated signal”), 
wherein the first reflected laser pulse and the second reflected laser pulse are produced as a result of the initial laser pulse reflecting off a first reflective surface and a second reflective surface respectively of the laser receiver (paragraph [0008], “multiple signal reflections”). 
As to claim 16, Khatuntsev further discloses that projecting an initial laser pulse towards a laser receiver comprises: modulating the initial laser pulse with a plurality of modulated subcarriers by the laser transmitter to transmit a horizontal angle associated with the laser transmitter (paragraphs [0032], [0034]). 
As to claim 17, Khatuntsev further discloses modulating the initial laser pulse with the plurality of modulated subcarriers to transmit additional data associated with the laser transmitter (paragraphs [0024]-[0027]; FIGS. 4A-4H). 
As to claim 19, Khatuntsev discloses a laser measuring system, comprising: 
a laser transmitter (FIGS. 1-3, 4A-4C; paragraphs [0024]-[0027]) comprising: 
one or more laser sources for projecting an initial laser pulse (FIGS. 1, 2), and 
a reflective surface (FIGS. 1-3, 4A-4C; paragraphs [0024]-[0027]); and 
a laser receiver comprising: 
a first reflective surface for reflecting the initial laser pulse to the laser transmitter to provide a first reflected laser pulse (FIGS. 1-3; paragraphs [0024]-[0027]; implicit, reflective surfaced, also paragraph [0007], “configuring both the transmitter and receiver with certain reflective surfaces … using a double-reflected modulated signal”), 
a second reflective surface for reflecting the initial laser pulse to the laser transmitter to provide a second reflected laser pulse (FIGS. 1-3; paragraphs [0024]-[0027]; implicit, reflective surfaced, also paragraph [0007], “configuring both the transmitter and receiver with certain reflective surfaces … using a double-reflected modulated signal”), 
a photo detection unit for detecting 1) a first double reflected laser pulse produced by the first reflected laser pulse reflecting off the reflective surface of the laser transmitter, and 2) a second double reflected laser pulse produced by the second reflected laser pulse reflecting off the reflective surface of the laser transmitter, 
a processor (FIGS. 5, 7, 8; paragraphs [0038], [0043]-[0046]), and 
a memory to store computer program instructions, the computer program instructions when executed on the processor cause the processor to perform operations (FIGS. 5, 7, 8; paragraphs [0038], [0043]-[0046]) comprising: 
determining an azimuth angle associated with the laser receiver based on the first double reflected laser pulse and the second double reflected laser pulse (paragraphs [0027]-[0031]). 
As to claim 20, Khatuntsev discloses a method (FIG. 6), comprising: 
projecting an initial laser pulse by a laser transmitter towards a laser receiver (paragraphs [0007], [0024]-[0027]); 
receiving and reflecting the initial laser pulse by a first reflective surface of the laser receiver to produce a first reflected laser pulse (FIGS. 1-3; paragraphs [0024]-[0027]; implicit, reflective surfaced, also paragraph [0007], “configuring both the transmitter and receiver with certain reflective surfaces … using a double-reflected modulated signal”); 
receiving and reflecting the first reflected laser pulse by a reflective surface of the laser transmitter to produce a first double reflected laser pulse (FIGS. 1-3; paragraphs [0024]-[0027]; implicit, reflective surfaced, also paragraph [0007], “configuring both the transmitter and receiver with certain reflective surfaces … using a double-reflected modulated signal”); 
detecting the first double reflected laser pulse at a photo detection unit of the laser receiver (FIGS. 1-3; paragraphs [0024]-[0027]; implicit, reflective surfaced, also paragraph [0007], “configuring both the transmitter and receiver with certain reflective surfaces … using a double-reflected modulated signal”); 
receiving and reflecting the initial laser pulse by a second reflective surface of the laser receiver to produce a second reflected laser pulse (FIGS. 1-3; paragraphs [0024]-[0027]; implicit, reflective surfaced, also paragraph [0007], “configuring both the transmitter and receiver with certain reflective surfaces … using a double-reflected modulated signal”); 
receiving and reflecting the second reflected laser pulse by the reflective surface of the laser transmitter to produce a second double reflected laser pulse (FIGS. 1-3; paragraphs [0024]-[0027]; implicit, reflective surfaced, also paragraph [0007], “configuring both the transmitter and receiver with certain reflective surfaces … using a double-reflected modulated signal”), 
detecting the second double reflected laser pulse at the photo detection unit of the laser receiver (FIGS. 1-3; paragraphs [0024]-[0027]; implicit, reflective surfaced, also paragraph [0007], “configuring both the transmitter and receiver with certain reflective surfaces … using a double-reflected modulated signal”); and 
determining an azimuth angle associated with the laser receiver based on the first double reflected laser pulse and the second double reflected laser pulse (paragraphs [0027]-[0031]). 
As to claim 21, Khatuntsev further discloses that determining an azimuth angle associated with the laser receiver based on the first double reflected laser pulse and the second double reflected laser pulse comprises determining a phase difference between the first double reflected laser pulse and the second double reflected laser pulse (paragraph [0007], final sentence; paragraphs [0033]-[0039]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khatuntsev in view of Ohtomo et al. (US 2019/0063922). 
As to claim 7, Khatuntsev teaches the method of claim 1 as discussed above.  However, Khatuntsev does not teach determining one or more orientation angles using a tilt sensor.  Ohtomo teaches first and second tilt sensors in a surveying system (paragraph [0079]), and therefore suggests determining one or more orientation angles using a tilt sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Khatuntsev , in combination with determining one or more orientation angles using a tilt sensor as suggested by Ohtomo, since such combination enables accurate attitude detection. 
As to claim 14, Khatuntsev teaches the laser receiver of claim 8 as discussed above.  However, Khatuntsev does not teach a sensor for determining one or more orientation angles.  Ohtomo teaches first and second tilt sensors in a surveying system (paragraph [0079]), and therefore suggests a sensor for determining one or more orientation angles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the laser receiver of claim 8 as taught by Khatuntsev , in combination with a sensor for determining one or more orientation angles as suggested by Ohtomo, since such combination enables accurate attitude detection. 

Claims 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khatuntsev in view of Van Arnam et al. (US 4.368.982). 
As to claim 12, Khatuntsev teaches the laser receiver of claim 8 as discussed above.  However, Khatuntsev does not teach a non-reflective area positioned around the photo detection unit.  Van Arnam teaches an apertured surface for a detector having a nonreflective surface surrounding the aperture (col. 6, lines 18-20), and therefore suggests a non-reflective area positioned around the photo detection unit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the laser receiver of claim 8 as taught by Khatuntsev, in combination with a non-reflective area positioned around the photo detection unit as suggested by Van Arnam, since such combination reduces the amount of contamination by ambient light.
As to claim 13, Khatuntsev teaches the laser receiver of claim 12 as just discussed, and further teaches that the photo detection unit is for detecting an initial laser pulse from a laser transmitter (paragraph [0027]).  However, Khatuntsev does not teach that a size of the non-reflective area is at least twice a size of a reflective surface of the laser transmitter.  However, specifying the size of the nonreflective area is a matter of mere design choice, thus lacking patentable weight.
As to claim 18, Khatuntsev teaches the method of claim 15 as discussed above.  However, Khatuntsev does not teach that the laser transmitter comprises a nonreflective area positioned around one or more laser sources, the non-reflective area being at least twice a size of reflective surfaces on the laser receiver.  Khatuntsev also does not teach the non-reflective area being at least twice a size of reflective surfaces on the laser receiver.  However, specifying the size of the nonreflective area is a matter of mere design choice, thus lacking patentable weight.
Van Arnam teaches an apertured surface for a detector having a nonreflective surface surrounding the aperture (col. 6, lines 18-20), and therefore suggests that the laser transmitter comprises a nonreflective area positioned around one or more laser sources.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 15 as taught by Khatuntsev, in combination with the laser transmitter comprising a nonreflective area positioned around one or more laser sources as suggested by Van Arnam, since such combination reduces the amount of contamination by ambient light. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 22 recites a method, comprising: transmitting a signal modulated with a plurality of subcarriers with interlocked phases towards a receiver, at least one of the plurality of subcarriers carrying data; and demodulating the modulated signal by multiplying phases of the plurality of subcarriers to orthogonal vectors.
The claimed limitations as recited in combination in independent claim 22, in particular, “demodulating the modulated signal by multiplying phases of the plurality of subcarriers to orthogonal vectors”, are neither anticipated by nor found obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645